Mag-ie, Chancellor.
The complainants, as executors and trustees under the will of Charlotte Jordon, deceased, who died September 12th, 1899,_seek a construction of the clause of said will set forth in the statement prefacing this opinion.
They charge and prove that the rents which were collectible out of the lands devised to them in trust by said clause have not produced, and are not likely in future to produce, the sum of $1,000 annually beyond the expenses of collecting, the repairs necessary to preserve the buildings on said lands, insurance of said buildings against fire and the taxes and water rents imposed by municipal authority. They further charge that Mrs. Eemy, to whom the clause directs them to pay $500 semi-annually, insists that she is entitled to such payment every six months, and that if the rents, issues and profits of the lands are insufficient to produce that sum, she is entitled to have any deficiency made up from other portions of the estate or from a sale of the lands devised by said clause.
It is to be regretted that the defendant who makes the claims ■ which occasion this appeal to the court has not appeared or supported her claim by counsel. The claim presented is, so far as the research of complainants’ counsel or my own research is concerned, novel in Hew Jersey.
*14In England, when portions were to he raised for daughters or for younger children, or debts or legacies were to be paid out of rents, issues and profits, there is a line of cases in the courts establishing the doctrine that sums thus required to be raised may be raised by a mortgage or sale of the lands. This doctrine seems to be put upon the ground that when there is an express requirement, or an implication, arising from the circumstances that such sums were to be raised or such debts or legacies were to be paid at a time before the rents, issues and profits would have sufficed for that purpose, the intent to raise them by seasonable mortgage or sale must be attributed to the donor or testator. But when a testamentary provision required a fund to be raised out of the annual profits, or by particular kinds of leases, or other special modes, it was held that neither mortgage nor sale of lands could be resorted to. Trafford v. Ashton, 1 P. Wms. 415; Mills v. Banks, 3 P. Wms. 1; Ivey v. Gilbert, 2 P. Wms. 13; Evelyn v. Evelyn, 2 P. Wms. 659; Anonymous, 1 Vern. 104; Warburton v. Warburton, 2 Vern. 420. In attempting to discover the intent of a testator in respect to such provisions the limitation to annual rents, in express terms, was held not to be essential to prohibit a resort to mortgage or sale, but it would be sufficient if an intent is discoverable from the whole will to so limit the gifts. Baker v. Baker, 6 H. L. Cas. 616; Foster v. Smith, 1 Phil. 629.
A like view is expressed in many American cases. Nudd v. Powers, 136 Mass. 273; Dehaven v. Sherman, 131 Ill. 115; Irwin v. Wollpert, 128 Ill. 527; Delaney v. Aulen, 84 N. Y. 16.
An examination of the will of the testatrix indicates that the claim of Mrs. Remy is destitute of support from any permissible construction of its terms. It thereby plainly appears that the testatrix felt assured that the income from the lands in question would always be sufficient to provide for the semi-annual payments of $500 to Mrs. Remy, for she provided that the surplus of the rents, issues and profits, not employed in making such payments, should be invested and held in 'trust until Mrs. Remy’s death, and then be paid by the trustees to other persons. But neither in the clause itself nor in any other part of the will was Mrs. Remy given any interest in the lands in case of the insuffi*15ciency of the rents, issues and profits to provide for the semiannual payments. The power conferred by the testatrix upon the trustees during the life of Mrs. Eemy was confined to the collection of the rents, issues and profits, and there was no express provision permitting them to sell the lands during Mrs. Eemy’s life. No provision for such sale can be implied, because tlie testatrix expressly conferred power upon them and directed them to sell the lands after the death of Mrs. Eemy, and then to divide the proceeds of such sale, together with the accumulated surplus of the rents, issues and profits, after payments to Mrs. Eemy, among other persons.
It does-not admit of doubt that the expression'“rents, issues and profits of land collected by trustees” means that sum of receipts from the land which remains—first, after maintaining the property by needed repairs and by protective insurance, and second, after payment of public charges.
Eeading the whole will I find the., plain intent to be to pay $1,000 annually out of the annual rents, issues and profits, and therefore out of what the trustees had of such rents, issues and profits wherewith to make payment. If they have not had, and shall not have, enough to make a full payment in any one year, no more can be exacted from them, or from the corpus of the estate, or from the residuary legatees.
If, in any subsequent year, a surplus should be produced, there may arise a question whether it can be used to make up past deficiencies, but the question is not now presented and need not be decided.
Complainants are entitled to a decree construing the will on the lines of the above opinion.